   Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 1 of 12 PageID #:870




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PITTSFIELD DEVELOPMENT, LLC, an               )
Illinois limited liability company,           )
PITTSFIELD RESIDENTIAL II, LLC, an            )
Illinois limited liability company, and       )
PITTSFIELD HOTEL HOLDINGS, LLC, an            )
Illinois limited liability company,           )             No. 1:18-cv-06576
                                              )
              Plaintiffs,                     )             Honorable Steven C. Seeger
                                              )
vs.                                           )             Honorable Jeffrey Cummings
                                              )             Magistrate
THE TRAVELERS INDEMNITY COMPANY,              )
a Connecticut property and casualty insurance )
company,                                      )             Plaintiffs demand trial by jury
                                              )
              Defendant.                      )
__________________________________________)

                            SECOND AMENDED COMPLAINT

       NOW COME the plaintiffs, Pittsfield Development, LLC, an Illinois Limited Liability

Company, Pittsfield Residential II, LLC, an Illinois Limited Liability Company, and Pittsfield

Hotel Holdings, LLC, an Illinois Limited Liability Company, by and through their attorneys,

Christopher Bargione and Adrian Vuckovich of Collins Bargione & Vuckovich, and for their

Second Amended Complaint against the defendant, The Travelers Indemnity Company, a

Connecticut property and casualty insurance company, states as follows:

                                           PARTIES

       1.      The Pittsfield Building is an historic building located at 55 East Washington

Street, Chicago, Illinois 60602. The building was purchased by Pittsfield Development, LLC on

or about June 12, 2000 and has since been divided into four separately deeded subdivisions. The

building is 40 stories tall and is designated as a Chicago Landmark.

                                                1
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 2 of 12 PageID #:870




        2.       The building is divided into several separately deeded subdivisions, with each

owner of the respective subdivisions bound by obligations set forth in the Declaration of

Covenants, Conditions, Restrictions and Easements.

        3.       Pittsfield Development, LLC is an Illinois limited liability company and is a

citizen of the State of Illinois and which owned real property located in Cook County, Illinois.

Pittsfield Development, LLC owned and operated the ground floor and all basement and

subbasement levels of the building along with the upper portion of the building, consisting of

portions of floor 22 and floors 23 – 40 of the building.

        4.       Plaintiff, Pittsfield Hotel Holdings, LLC, is an Illinois limited liability company,

and is a citizen of the State of Illinois which owned real property located in Cook County,

Illinois.    Pittsfield Hotel Holdings, LLC, is organized for the purpose of taking title to,

constructing and operating a hotel on floors 2 – 9 of the building. Pittsfield Hotel Holdings, LLC

owned floors 2 – 9 of the building.

        5.       Pittsfield Residential II, LLC, is an Illinois limited liability company, and is a

citizen of the State of Illinois which owned real property located in Cook County, Illinois.

Pittsfield Residential II, LLC owned floors 10 – 12 of the building.

        6.       Pittsfield Development, LLC, an Illinois limited liability company, Pittsfield

Residential II, LLC, an Illinois limited liability company, and Pittsfield Hotel Holdings, LLC, an

Illinois limited liability company, are related entities.

        7.       Defendant, The Travelers Indemnity Company, is a Connecticut property and

casualty insurance company with its principal place of business in Hartford, Connecticut. At all

times relevant herein The Travelers Indemnity Company did business in Cook County, Illinois.

        8.       Floors 13 – 21 of the building were sold to a third party, 55 East Washington

                                                   2
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 3 of 12 PageID #:870




Development, LLC, an Illinois limited liability company in 2007. 55 East used its portion of the

building primarily as a student housing facility on a contract basis with various colleges and

universities.

        9.      At all relevant times herein certain portions of the first floor and floors 13 – 21

were owned by entities other than Pittsfield Development, LLC, Pittsfield Hotel Holdings, LLC

and Pittsfield Residential II, LLC.

                                         JURISDICTION

        10.     This Court has jurisdiction of the subject matter of this proceeding pursuant to 28

U.S.C. 1334, 1331 and 1332 in that this proceeding (i) is related to a case under title 11, (ii) is

between citizens of different states, and (iii) the matter in controversy exceeds $75,000, exclusive

of interest and costs. Plaintiffs do not consent to the referral of this matter to a bankruptcy judge.

                                              VENUE

        11.     Venue in this district is proper under 28 U.S.C. §1391(b) in that the building that

was damaged and covered under the insurance policy issued by the Defendant is located in this

district (Chicago, Illinois) and the event leading to the damage occurred in Chicago, Illinois.

Venue in this district is also proper under 28 U.S.C. §1391(A) since Defendant resided in this

district since Defendant is subject to this Court’s personal jurisdiction because Defendant had

minimum contacts with the State of Illinois because Defendant sold the policy to Plaintiffs in this

district.

                                  GENERAL ALLEGATIONS

        12.     On September 1, 2016, Defendant The Travelers Indemnity Company issued an

insurance policy to Plaintiffs (A copy of the insurance policy is attached hereto as Exhibit 1).




                                                  3
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 4 of 12 PageID #:870




       13.     Under the terms of the insurance policy issued by Defendant, Plaintiffs are

additional named insured because all three of the Plaintiffs are affiliated companies over which

the first named insured has active management and maintains more than fifty percent ownership

interest provided the named insured notifies the company within ninety days from the date any

subsidiary or affiliate was acquired or formed by the first named insured.

       14.     Defendant The Travelers Indemnity Company was the insurance carrier for

Pittsfield Development, LLC since the Pittsfield Building was acquired by it in 2000.

       15.     At all times material herein, Carbone and Malloy, Inc. served as the insurance

brokers for the subject insurance coverage herein.

       16.     At all times material herein, Carbone and Malloy, Inc. were acting as agents of

Defendant The Travelers Indemnity Company and was not acting as the agent of any of the above

captioned Plaintiffs.

       17.     Carbone and Malloy, Inc. drafted all the subject applications for insurance

coverage herein, not Plaintiffs.

       18.     Since Pittsfield Development, LLC procured insurance coverage from The

Travelers Indemnity Company in 2000, Pittsfield Building, LLC was erroneously listed as an

insured.

       19.     In fact, there is no entity named Pittsfield Building, LLC. This was and always

has been a scrivener’s error.

       20.     Pittsfield Development, LLC and Carbone and Malloy, Inc. repeatedly tried to

have Defendant The Traveler’s Indemnity Company correct this scrivener’s error, but to no avail.

       21.     Pittsfield Development, LLC served as managing agent for Pittsfield Residential




                                                 4
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 5 of 12 PageID #:870




II, LLC and for Pittsfield Hotel Holdings, LLC with regard to payment of common expenses

incurred in the Pittsfield Building, including procurement of insurance coverage and payment of

insurance premiums.

        22.      Pittsfield Development, LLC timely notified Carbone and Malloy, Inc. when

floors 9-12 in the Pittsfield Building were conveyed to Pittsfield Residential II, LLC in 2009, and

when floors 2-9 in the Pittsfield Building were conveyed to Pittsfield Hotel Holdings, LLC in

2015.

        23.      On or about June 27, 2016, Carbone and Malloy, Inc., as agents of Defendant,

prepared an application for insurance coverage and submitted same application for the real

property described as 51-65 East Washington, Chicago, IL 60602, “38 story office building,

mercantiles first fl, offices 2-8th flr’s, 9-12th apts., offices 23-38th floors, 13-21st excluded [owned

by outside interest].” (See application at page 2, Premises Information, a copy of the subject

application attached hereto as Exhibit 2).

        24.      The insurance policy issued by the Defendant had a policy period of July 10, 2016

through July 10, 2017.       The premium charged by Defendant to Plaintiff was the sum of

$91,888.00, which the Plaintiffs paid.

        25.      Under the policy issued by the Defendant the Defendant agreed to pay for direct

physical loss or damage to covered property at the premises. Under the property coverage form

of the insurance policy, covered property including buildings, completed additions, fixtures, and

machinery equipment permanently attached to the building. (Page 1 of Property Coverage Form

of Exhibit 1).

        26.      The subject insurance policy insured all covered property interests owned by the

respective Plaintiffs within the Pittsfield Building – including, but not limited to, floors 2-9

                                                   5
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 6 of 12 PageID #:870




owned by Pittsfield Hotel Holdings, LLC.

         27.     Also under the policy of insurance issued by the Defendant, covered costs and

expenses included debris removal and water damage. The policy states that of the covered loss

or damage caused by or resulting from water or other liquid, powder or molten material damage

occurs, the Company will also pay the cost to tear out and replace any part of the building or

structure to repair damage to the system or appliance from which the water or other substance

escapes.

         28.     Under the policy, the Defendant agreed to pay for specified cause of losses

including water damage. Water damage is defined as accidental discharge or leakage of water or

steam as a direct result of the breaking apart or cracking of any part of a system or appliance

containing water or steam.

         29.     Plaintiffs promptly provided notice of loss to Defendant as will be set forth in

greater detail herein.

         30.     Under the terms of the policy, in the event of a covered loss or damage the

Defendant agreed for property to which this replacement cost valuation applies the insured may

make a claim for loss or damage on an “actual cash value” basis instead of a replacement cost

basis.

         31.     The policy defines actual cash value as the costs to repair, rebuild or replace the

lost or damaged property at the time and place of the loss, with other property of comparable

size, material and quality less allowance for physical deterioration, depreciation, obsolescence

and depletion.

         32.     Under the terms of the policy, the building at 55 East Washington was insured

with a limit of $73,810,000.00.

                                                  6
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 7 of 12 PageID #:870




       33.     On December 17, 2016, two pipes burst on the tenth floor of the building located

at 55 East Washington Street. The tenth floor was owned by Pittsfield Residential II, LLC.

       34.     As a result of the two pipes bursting on the tenth floor of the building at 55 East

Washington Street, water poured from the two pipes onto floor ten of the building and water

traveled down the building through floors nine through one, causing extensive damage to the

portions of the building owned by the Plaintiffs.

       35.     On December 17, 2016, Plaintiffs notified Defendant of the occurrence.

       36.     On December 21, 2016, Defendant assigned Tom Reid to the claim as the Field

Adjuster to assess the damages to the property.

       37.     From December 21, 2016 to January 12, 2017 the Field Adjuster assigned by the

Defendant did not to go to the property to assess the damages.

       38.     On January 23, 2017, Steven Siemann, Defendant’s adjuster finally came out to

the property for inspection of the building with consultants named Pro Reconstruction Experts.

       39.     On January 26, 2017, Pro Reconstruction Experts returned to the building to

complete the inspection without Defendant’s adjuster.

       40.     On April 17, 2017, repair invoices were sent to Defendant by Plaintiffs’ property

manager.

       41.     On July 12, 2017, Plaintiffs’ insurance adjuster sent to Defendant Plaintiffs’

estimate of the damages to Plaintiffs’ portions of the building detailing actual cash value of the

damages which totaled the sum of $8,592,961.40. (A copy of the estimate of damages is attached

hereto as Exhibit 3).

       42.     On July 14, 2017, Defendant’s adjuster finally sent to Plaintiffs’ insurance

adjuster a copy of Defendant’s estimate for the damages.

                                                    7
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 8 of 12 PageID #:870




        43.     On August 7, 2017, Defendant issued a check to Plaintiffs for partial payment of

the damages in the sum of $147,589.04.

        44.     On August 10, 2017, Defendant’s adjuster Steve Siemann came to Plaintiffs’

building without any consultants or the original person who wrote the estimate. He did not bring

any equipment, not even a tape measure and took no pictures.

        45.     On August 16, 2017, Defendant insurance company issued a second check for

partial payment of the damages in the sum of $43,212.74. On August 17, 2017, a second re-

inspection occurred at Plaintiffs’ building because there was no building consultant at the first re-

inspection.

        46.     On January 11, 2018, Defendant issued its estimate for the loss to Plaintiffs’

building. The total amount of damages Defendant estimated as a result of the water damage was

$401,537.95. (See Exhibit 4). On March 8, 2018, Defendant sent a final check in the sum of

$110,736.17.

        47.     Defendant in determining its estimate and statement of loss found that floor

number ten was subject to the policy’s replacement cost valuation because it was not vacant at

the time of loss. However, Defendant found that since floors 2 through 9 were vacant and were

subject to the policy’s actual cash valuation, that the replacement cost could not be claimed

because the floors were vacant when the loss occurred.

        48.     However floors 2 through 9 were not vacant and they were under construction at

the time of the loss.

                                        COUNT I
                                   BREACH OF CONTRACT

        49.     Plaintiffs repeat and reallege Paragraphs 1 through 48 as and for their Paragraph


                                                 8
    Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 9 of 12 PageID #:870




49 of this Count I as though fully set forth herein.

       50.     Pittsfield Hotel Holdings, LLC is a person who is intended to have been directly

benefited under the insurance contract for the following reasons:

               A.      Pittsfield Hotel Holdings, LLC is expressly named as a Certificate Holder

in the attached Evidence of Commercial Property Insurance dated February 18, 2016, a true and

correct copy of which is attached as Exhibit 5;

               B.      In addition to the language set forth in ¶ 23 of this Second Amended

Complaint (“38 story office building, mercantiles first fl, offices 2-8th flr’s, 9-12th apts., offices

23-38th floors, 13-21st excluded [owned by outside interest”]), the subject insurance application

further states on pages 7 and 8 that:

                       (i)     “Insured owns approximately 20 other buildings of various types.

Most insured through Travelers,” thereby effectively defining the term “Insured” as being an

owned and/or controlled by those that own and/or control the entities listed on the subject

insurance application, and persons who maintain an ownership interest in and control Pittsfield

Development, LLC and Pittsfield Residential II, LLC also maintain an ownership interest in and

control Pittsfield Hotel Holdings, LLC;

                       (ii)    Premises insured have an address of 51-65 East Washington Street,

Chicago, IL 60602; and

                       (iii)   The insured building is described as being a 38 story building and

that floors 13-21 (i.e., the floors sold to an unrelated third party) are excluded and otherwise fails

to exclude floors 2-9 that were owned by Pittsfield Hotel Holdings, LLC.

               C.      On page 3 of Exhibit 2, item # 4, the subject insurance application lists

“various buildings” when asking what other insurance the applicant has with Defendant.

                                                  9
   Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 10 of 12 PageID #:870




               D.      Defendant accepted premium payments for insurance coverage of all

floors in the Pittsfield Building owned by Plaintiffs and never offered to refund the portion of the

premiums attributable to floors 2-9 owned by Pittsfield Hotel Holdings, LLC.

               E.      Defendant made partial payments to Plaintiffs on account of damage

sustained on floors 2-9 of the Pittsfield Building.

       51.     Pittsfield Development, LLC held an interest in floors 2-9 of the Pittsfield

Building located at 55 East Washington Street, Chicago IL as controlling super majority member

and managing agent for Pittsfield Hotel Holdings, LLC, and Pittsfield Development, LLC is

entitled to be indemnified for any and all losses and damage resulting to said property on behalf

of Pittsfield Hotel Holdings, LLC from the complained of losses and damage thereto.

       52.     Plaintiffs performed all of the obligations they were required to perform under the

insurance contract.

       53.     Defendant has breached the insurance contract in failing to pay Plaintiffs the

actual sums due and owing for the water damage done to the property as a result of the two water

pipes bursting on December 17, 2016.

       54.     The Defendant has breached to insurance contract in failing to pay the actual

amount of damages due and owing to Plaintiffs under the insurance contract in the sum of

$8,592,961.40.

       55.     By reason of Defendant’s breach of the insurance contract, Plaintiffs have been

damaged in an amount not less than $8,291.423.45.

       WHEREFORE Plaintiffs pray that this Court enter Judgment against the Defendant The

Travelers Indemnity Company for the sum of $8,291,423.45 plus costs and attorney’s fees in

bringing this action and interest.

                                                 10
   Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 11 of 12 PageID #:870




                                       COUNT II
                                REFORMATION OF CONTRACT

        56.     Plaintiffs repeat and reallege Paragraphs 1 through 48 of this Second Amended

Complaint as and for their Paragraph 56 of this Count II as though fully set forth herein.

        57.     Plaintiffs Pittsfield Development, LLC, Pittsfield Residential II, LLC and

Pittsfield Hotel Holdings, LLC were parties to a contract with Defendant. See Exhibit 1.

        58.     The parties agreed to reduce said contract to the writing attached as Exhibit 1.

        59.     The substance of the referenced contract provides for coverage of Plaintiffs’

covered property interests within the Pittsfield Building, which property interests are described as

including buildings, completed additions, fixtures, and machinery equipment permanently

attached to the building.

        60.     The covered premises under the subject insurance policy are described as “38

story office building, mercantiles first fl, offices 2-8th flr’s, 9-12th apts., offices 23-38th floors, 13-

21st excluded [owned by outside interest].”

        61.     During the entire term of the subject insurance policy, Pittsfield Hotel Holdings,

LLC owned floors 2-9 of the Pittsfield Building.

        62.     Pittsfield Development, LLC acted as the managing agent for Pittsfield Hotel

Holdings, LLC with regard to procurement of the subject insurance policy at issue herein.

        63.     Due to a scrivener’s error, while Pittsfield Hotel Holdings, LLC was not listed as

an insured, Pittsfield Building, LLC, a non-existent entity was listed as a covered insured.

        64.     It was the intent of all parties to the subject insurance policy contract that the

proper entities, including Pittsfield Hotel Holdings, LLC as owner of floors 2-9, be listed as

covered insureds – not a non-existent entity.


                                                    11
   Case: 1:18-cv-06576 Document #: 79 Filed: 10/30/19 Page 12 of 12 PageID #:870




       65.     The failure to name Pittsfield Hotel Holdings, LLC as an insured, and the naming

of Pittsfield Building, LLC as an insured under the subject insurance policy, was a mutual

mistake committed by all parties to the insurance contract.

       66.     Defendant ratified coverage of the subject property owned by Pittsfield Hotel

Holdings, LLC when it made partial payments on claims made under the subject insurance policy

for damages sustained to floors 2-9 of the Pittsfield Building.

       67.     The insurance contract at issue should be reformed to name Pittsfield Hotel

Holdings, LLC as a insured party.

       WHEREFORE Plaintiffs pray that this Court enter a judgment reforming the subject

insurance contract at issue to name Pittsfield Hotel Holdings, LLC as an insured party thereto,

along with such other relief that it deems equitable and just.

       Plaintiffs demand trial by jury.

                                              Pittsfield Residential II, LLC,
                                              Pittsfield Hotel Holdings, LLC and
                                              Pittsfield Development, LLC

                                              By:      /s/ Christopher Bargione
                                                      One of their Attorneys

Christopher Bargione (ARDC #6185177)
chris@cb-law.com
Collins Bargione & Vuckovich
One North LaSalle Street, Suite 300
Chicago, Illinois 60602
(312) 372-7813




                                                 12
